Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 18, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a hotel housekeeper after she took home an item belonging to a hotel guest instead of turning it into lost and found as required by *665the employer’s policy. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she was terminated due to misconduct and we affirm. Substantial evidence supports the Board’s finding that claimant engaged in disqualifying misconduct. Here, the evidence establishes that claimant was aware of the employer’s rule as to the procedures to be followed when items are left behind by guests (see, Matter of Dilks [Commissioner of Labor], 255 AD2d 675). Although claimant denied knowing that the subject item belonged to a guest, this presented a credibility issue for the Board to resolve (see, Matter of Creary [Commissioner of Labor], 254 AD2d 644, 644-645). Claimant’s remaining contentions have been reviewed and found to be unpersuasive under the circumstances.
Cardona, P. J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.